Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The Amendment of July 13, 2022 presented claims 1-7 which were previously elected and considered. The listing of claims did not include claims 8-20. However, in view of the allowance of generic claim 1, the species requirement related to claims 8 and 9, is withdrawn.
This application is in condition for allowance except for the presence of claims 10-20 directed to inventions non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.
EXAMINER'S AMENDMENT
	Below is a complete listing of the claims.
1.  	A method of removing gas interference and gas locking in a pump, the method comprising: 
setting the pump into a gas interference condition, wherein the gas interference condition includes a variable speed drive driving the pump at a first frequency and a choke valve set at a first restriction value, the choke valve located along a flowline downstream from a pump discharge of the pump; and 
adjusting the choke valve to a second restriction value and the variable speed drive to a second frequency, wherein the second restriction value produces a greater pressure within the flowline upstream from the choke valve than the first restriction value, wherein the second frequency is greater than the first frequency, and wherein adjusting restriction of the choke valve to the second position and the variable speed drive to the second frequency produces a backpressure that keeps fluids drawn by the pump at a single-phase flow.  
2.  	The method of claim 1, wherein the second restriction value and the second frequency corresponds to a pump intake pressure of the pump that is equal to or above the pump intake pressure of the pump during which a gas lock condition of the pump occurred when the choke valve was at the first restriction value.  
3.  	The method of claim 1, wherein the choke valve and the variable speed drive are adjusted simultaneously.  
4. 	The method of claim 1, wherein the choke valve is adjusted manually on-site by a user.  
5. 	The method of claim 1, wherein the choke valve is at least one of an electromechanical valve and a pneumatic valve that is controlled remotely by a computing device.  
6. 	The method of claim 1, wherein the choke valve is a hydraulic valve that is controlled remotely by a computing device.  
7. 	The method of claim 1, wherein the pump is an electrical submersible pump.
8. 	The method of claim 1, wherein the pump is a long-stroke pumping system.  
9. 	The method of claim 1, wherein the pump is a progressive cavity pump.
Claims 10-20 are canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746   
                                                                                                                                                                                                     
CGF
July 30, 2022